Exhibit 10.4A

 

ALTIRIS, INC.

 

2002 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitutes the provisions of the 2002 Employee Stock Purchase
Plan of Altiris, Inc.

 

1. Purpose. The purpose of the Plan is to provide Employees with an opportunity
to purchase Common Stock through accumulated payroll deductions. It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Code. The provisions of the Plan, accordingly,
shall be construed so as to extend and limit Plan participation in a manner that
is consistent with the requirements of that section of the Code.

 

2. Definitions.

 

(a) “Administrator” means the Board or any committee thereof designated by the
Board in accordance with Section 14.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Change of Control” means the occurrence of any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(iii) The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation.

 

(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” means
Directors who either (A) are Directors as of the effective date of the Plan
(pursuant to Section 23), or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of Directors of the Company.



--------------------------------------------------------------------------------

(d) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein shall be a reference to any successor or amended
section of the Code.

 

(e) “Common Stock” means the common stock of the Company.

 

(f) “Company” means Altiris, Inc., a Delaware corporation.

 

(g) “Compensation” means all base straight time gross earnings, commissions,
overtime, and shift premium, but exclusive of payments for incentive
compensation, bonuses, and other compensation.

 

(h) “Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

 

(i) “Director” means a member of the Board.

 

(j) “Employee” means any individual who is a common law employee of an Employer
and is customarily employed for at least twenty (20) hours per week and more
than five (5) months in any calendar year by the Employer. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the
Employer. Where the period of leave exceeds ninety (90) days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
91st day of such leave.

 

(k) “Employer” means any one or all of the Company and its Designated
Subsidiaries.

 

(l) “Enrollment Date” means the first Trading Day of each Offering Period.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

(n) “Exercise Date” means the first Trading Day on or after February 1 and
August 1 of each year. The first Exercise Date under the Plan shall be February
1, 2003.

 

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for the Common Stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid

 

-2-



--------------------------------------------------------------------------------

and asked prices for the Common Stock on the date of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable, or;

 

(iii) In the absence of an established market for the Common Stock, its Fair
Market Value shall be determined in good faith by the Administrator, or;

 

(iv) For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus deemed to be included within the registration
statement on Form S-1 filed with the Securities and Exchange Commission for the
initial public offering of the Common Stock (the “Registration Statement”).

 

(p) “Offering Periods” means the periods of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised, commencing on the
first Trading Day on or after February 1 and August 1 of each year and
terminating on the first Trading Day on or after the February 1 and August 1
Offering Period commencement date approximately six (6) months later; provided,
however, that the first Offering Period under the Plan shall commence with the
first Trading Day on or after the date on which the Securities and Exchange
Commission declares the Company’s Registration Statement effective and end on
the last Trading Day on or before February 1, 2003. The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.

 

(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(r) “Plan” means this 2002 Employee Stock Purchase Plan.

 

(s) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 20.

 

(t) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(u) “Trading Day” means a day on which the U.S. national stock exchanges and the
Nasdaq System are open for trading.

 

3. Eligibility.

 

(a) First Offering Period. Any individual who is an Employee immediately prior
to the first Offering Period under the Plan shall be automatically enrolled in
the first Offering Period.

 

(b) Subsequent Offering Periods. Any individual who is an Employee as of the
Enrollment Date of any future Offering Period shall be eligible to participate
in such Offering Period, subject to the requirements of Section 5.

 

-3-



--------------------------------------------------------------------------------

(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate which
exceeds twenty-five thousand dollars ($25,000) worth of stock (determined at the
Fair Market Value of the stock at the time such option is granted) for each
calendar year in which such option is outstanding at any time.

 

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 1 and August 1 of each year, or on such other date as the
Administrator shall determine, and continuing thereafter until terminated in
accordance with Section 20; provided, however, that the first Offering Period
under the Plan shall commence with the first Trading Day on or after the date on
which the Securities and Exchange Commission declares the Company’s Registration
Statement effective and end on February 1, 2003. The Administrator shall have
the power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5. Participation.

 

(a) First Offering Period. An Employee who has become a participant in the first
Offering Period under the Plan pursuant to Section 3(a) shall be entitled to
continue his or her participation in such Offering Period only if he or she
submits to the Company’s payroll office (or its designee) a properly completed
subscription agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose (i) no earlier than the effective date of the
filing of the Company’s Registration Statement on Form S-8 with respect to the
shares of Common Stock issuable under the Plan (the “Effective Date”) and (ii)
no later than five (5) business days from the Effective Date (the “Enrollment
Window”). A participant’s failure to submit the subscription agreement during
the Enrollment Window pursuant to this Section 5(a) shall result in the
automatic termination of his or her participation in the first Offering Period
under the Plan.

 

(b) Subsequent Offering Periods. An Employee who is eligible to participate in
the Plan pursuant to Section 3(b) may become a participant by (i) submitting to
the Company’s payroll office (or its designee), on or before a date prescribed
by the Administrator prior to an applicable Enrollment Date, a properly
completed subscription agreement authorizing payroll deductions in the form
provided by the Administrator for such purpose, or (ii) following an electronic
or other enrollment procedure prescribed by the Administrator.

 

-4-



--------------------------------------------------------------------------------

6. Payroll Deductions.

 

(a) At the time a participant enrolls in the Plan pursuant to Section 5, he or
she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding 10% of the Compensation which he or
she receives on each such payday.

 

(b) Payroll deductions authorized by a participant shall commence on the first
payday following the Enrollment Date and shall end on the last payday in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10; provided, however, that
for the first Offering Period under the Plan, payroll deductions shall commence
on the first payday on or following the end of the Enrollment Window.

 

(c) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may change the rate of his or her payroll deductions
during the Offering Period by (i) properly completing and submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Administrator prior to an applicable Exercise Date, a new subscription
agreement authorizing the change in payroll deduction rate in the form provided
by the Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator. If a participant has not followed
such procedures to change the rate of payroll deductions, the rate of his or her
payroll deductions shall continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). The Administrator may, in its sole discretion, limit the nature
and/or number of payroll deduction rate changes that may be made by participants
during any Offering Period. Any change in payroll deduction rate made pursuant
to this Section 6(d) shall be effective as of the first full payroll period
following five (5) business days after the date on which the change is made by
the participant (unless the Administrator, in its sole discretion, elects to
process a given change in payroll deduction rate more quickly).

 

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate originally elected by
the participant effective as of the beginning of the first Offering Period which
is scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

 

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any

 

-5-



--------------------------------------------------------------------------------

withholding required to make available to the Company any tax deductions or
benefits attributable to the sale or early disposition of Common Stock by the
Employee.

 

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such participant’s payroll deductions accumulated prior to such Exercise Date
and retained in the participant’s account as of the Exercise Date by the
applicable Purchase Price; provided that in no event shall a participant be
permitted to purchase during the first Offering Period under the Plan more than
1,125 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and during each subsequent Offering Period under the Plan more than 750 shares
of Common Stock (subject to any adjustment pursuant to Section 19), and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3(c) and 13. The Employee may accept the grant of such option (i) with
respect to the first Offering Period under the Plan, by submitting a properly
completed subscription agreement in accordance with the requirements of Section
5(a) on or before the last day of the Enrollment Window, and (ii) with respect
to any future Offering Period under the Plan, by electing to participate in the
Plan in accordance with the requirements of Section 5(b). The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of Common Stock that a participant may purchase
during each Offering Period. Exercise of the option shall occur as provided in
Section 8, unless the participant has withdrawn pursuant to Section 10. The
option shall expire on the last day of the Offering Period.

 

8. Exercise of Option.

 

(a) Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

(b) Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Enrollment
Date of the applicable Offering Period, or (ii) the number of shares of Common
Stock available for sale under the Plan on such Exercise Date, the Administrator
may in its sole discretion (x) provide that the Company shall make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date

 

-6-



--------------------------------------------------------------------------------

or Exercise Date, as applicable, in as uniform a manner as shall be practicable
and as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and terminate any or all Offering Periods then in effect pursuant to Section 20.
The Company may make pro rata allocation of the shares of Common Stock available
on the Enrollment Date of any applicable Offering Period pursuant to the
preceding sentence, notwithstanding any authorization of additional shares of
Common Stock for issuance under the Plan by the Company’s shareholders
subsequent to such Enrollment Date.

 

9. Delivery. As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company shall arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Administrator (in its sole
discretion). No participant shall have any voting, dividend, or other
shareholder rights with respect to shares of Common Stock subject to any option
granted under the Plan until such shares have been purchased and delivered to
the participant as provided in this Section 9.

 

10. Withdrawal.

 

(a) Under procedures established by the Administrator, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company’s payroll office (or its designee) a
written notice of withdrawal in the form prescribed by the Administrator for
such purpose, or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator. All of the participant’s payroll deductions
credited to his or her account shall be paid to such participant as promptly as
practicable after the effective date of his or her withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

 

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11. Termination of Employment. In the event a participant ceases to be an
Employee of an Employer, his or her option shall remain exercisable for a period
of three (3) months from the date of such Employee’s termination. Upon the
expiration of such three (3) month period or a date prior to the expiration of
such three (3) month period if requested by the participant, any payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to purchase shares of Common Stock under the Plan shall be returned
to such participant or, in the case of his or her death, to the person or
persons entitled thereto under Section 15, and such participant’s option shall
be automatically terminated. The preceding sentence notwithstanding, a
participant who receives payment in lieu of notice of termination of employment
shall be treated as continuing to be an Employee for the participant’s customary
number of hours per week of employment during the period in which the
participant is subject to such payment in lieu of notice.

 

-7-



--------------------------------------------------------------------------------

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Stock.

 

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock which shall
be made available for sale under the Plan shall be 500,000 shares plus an annual
increase to be added on the first day of the Company’s fiscal year beginning in
fiscal year 2003, equal to the lesser of (i) 750,000 shares, (ii) 2% of the
outstanding shares on such date or (iii) an amount determined by the Board.

 

(b) Shares of Common Stock to be delivered to a participant under the Plan shall
be registered in the name of the participant or in the name of the participant
and his or her spouse.

 

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board who shall be appointed from time to time by, and shall
serve at the pleasure of, the Board. The Administrator shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. The Administrator, in its sole discretion and on such terms and
conditions as it may provide, may delegate to one or more individuals all or any
part of its authority and powers under the Plan. Every finding, decision and
determination made by the Administrator (or its designee) shall, to the full
extent permitted by law, be final and binding upon all parties.

 

15. Designation of Beneficiary.

 

(a) A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may designate a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the participant at any
time. In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

(c) All beneficiary designations under this Section 15 shall be made in such
form and manner as the Administrator may prescribe from time to time.

 

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the

 

-8-



--------------------------------------------------------------------------------

laws of descent and distribution or as provided in Section 15) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from an Offering Period in accordance with Section
10.

 

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares of
Common Stock are issued under the Plan (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a participant shall only have the rights of an unsecured creditor with respect
to such shares.

 

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

 

19. Adjustments, Dissolution, Liquidation or Change of Control.

 

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is determined by the Administrator (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Administrator shall, in such manner as it may deem equitable, adjust the number
and class of Common Stock which may be delivered under the Plan, the Purchase
Price per share and the number of shares of Common Stock covered by each option
under the Plan which has not yet been exercised, and the numerical limits of
Sections 7 and 13.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10.

 

(c) Merger or Change of Control. In the event of a merger or Change of Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, any Offering Periods then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”) and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the

 

-9-



--------------------------------------------------------------------------------

date of the Company’s proposed merger or Change of Control. The Board shall
notify each participant in writing, at least ten (10) business days prior to the
New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

 

20. Amendment or Termination.

 

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19, no such termination can affect options
previously granted under the Plan, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Plan is in the best interests of the
Company and its stockholders. Except as provided in Section 19 and this Section
20, no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participant. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.

 

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

 

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:

 

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

 

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

 

(iii) allocating shares. Such modifications or amendments shall not require
stockholder approval or the consent of any Plan participants.

 

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form

 

-10-



--------------------------------------------------------------------------------

specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.

 

22. Conditions Upon Issuance of Shares. Shares of Common Stock shall not be
issued with respect to an option under the Plan unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, including the rules
and regulations promulgated thereunder, the Exchange Act and the requirements of
any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
shall continue in effect until terminated under Section 20.

 

-11-



--------------------------------------------------------------------------------

ADDENDUM B

 

Altiris, Inc.

2002 Employee Stock Purchase Plan

Addendum—Australia

 

1.   Purpose

 

This addendum (“Australian Addendum”) to the Altiris, Inc. 2002 Employee Stock
Purchase Plan is hereby adopted to set forth certain rules which, together with
the provisions of the U.S. Plan (which are modified by this addendum in certain
respects to ensure compliance with ASIC Class Order 03/184), shall govern the
operation of the Plan with respect to Australian resident employees of the
Company and its Australian Subsidiary.

 

The Plan is intended to comply with the provisions of the Corporations Act 2001,
ASIC Policy Statement 49 and ASIC Class Order 03/184.

 

2.   Definitions

 

Except as set forth below, capitalised terms used herein shall have the meaning
ascribed to them in the U.S. Plan. In the event of any conflict between these
provisions and the U.S. Plan, these provisions shall prevail.

 

For the purposes of this Australian Addendum:

 

“ASIC” means the Australian Securities & Investments Commission;

 

“Australian Subsidiary” means Altiris Australia Pty Limited (ACN 094 597 332)
and any other entity that is a Designated Subsidiary under the Plan;

 

“Company” means Altiris, Inc.;

 

“Plan” means the U.S. Plan as modified for the purpose of its implementation in
Australia by this Australian Addendum;

 

“Share” means a share of Common Stock of the Company; and

 

“U.S. Plan” means the Altiris, Inc. 2002 Employee Stock Purchase Plan.

 

3.   Form of Awards

 

Only ordinary Shares and options or rights to acquire Shares shall be awarded to
Australian-resident employees under the Plan.

 

4.   Employees

 

In Australia, the offer under the Plan must be extended only to offerees who at
the time of the offer are full or part-time employees or directors of the
Company or an Australian Subsidiary.



--------------------------------------------------------------------------------

5.   Form of Offer

 

An offer to any offeree to participate in the Plan must be included in a
document (“Offer Document”) which sets out the terms of the offer and which must
include or be accompanied by a copy of the rules of the Plan, or a summary of
the rules of the Plan. Where a summary is provided with the offer, the Offer
Document must include an undertaking that during the Offering Period, the
Company will make available upon request, a copy of the rules, without charge to
the offeree, within a reasonable period of time.

 

The Company must take reasonable steps to ensure that any offeree to whom the
offer is made is given a copy of the Offer Document.

 

6.   Australian Dollar Equivalent of Purchase Price at Offer Date

 

The Offer Document must specify the Australian dollar equivalent of the Purchase
Price of the Shares offered were the Purchase Price formula applied at the date
of the Offer Document.

 

7.   Updated Purchase Price Information

 

The Offer Document must include an undertaking by the Company that it will
during a Offering Period, within a reasonable period of an offeree so
requesting, make available to the offeree the following information:

 

  (i) the Australian dollar equivalent of the current market price of shares in
the same class as the Shares offered under the Plan; and

 

  (ii) the Australian dollar equivalent of the Purchase Price as if the Purchase
Price formula were applied at the date of the offeree’s request.

 

For the purposes of the above calculation, the current market price of a Share
shall be taken as the price quoted by the NASDAQ as the final price for the
previous day on which the share was traded.

 

8.   Exchange Rate for Australian Dollar Equivalent of the Purchase Price

 

For the purpose of clauses 6 and 7 (above), the Australian dollar equivalent of
the Purchase Price and current market price of a Share shall be calculated by
reference to the relevant Australian/U.S. dollar exchange rate published by an
Australian bank no earlier than the business day before the day to which price
relates.

 

9.   Restriction on Capital Raising: 5% limit

 

The number of Shares the subject of an offer under the Plan or to be received on
exercise of an option, when aggregated with:

 

  (a) the number of Shares in the same class which would be issued were each
outstanding offer with respect to Shares, and or option to acquire unissued
Shares, being an offer made or option acquired pursuant to an employee share
scheme extended only to employees or directors of the Company or of associated
bodies corporate of the Company, to be accepted or exercised (as the case may
be); and



--------------------------------------------------------------------------------

  (b) the number of Shares in the same class issued during the previous 5 years
pursuant to the Plan or any other employee share scheme extended only to
employees or directors of the Company or of associated bodies corporate of the
Company,

 

but disregarding any offer made, or option acquired or Share issued by way or as
a result of:

 

  (c) an offer to a person situated at the time of receipt of the offer outside
Australia; or

 

  (d) an offer that was an excluded offer or invitation within the meaning of
the Corporations Law as it stood prior to 13 March 2000; or

 

  (e) an offer that did not need disclosure to investors because of section 708
of the Corporations Act 2001; or

 

  (f) an offer that did not require the giving of a Product Disclosure Statement
because of section 1012D of the Corporations Act 2001; or

 

  (g) an offer made under a disclosure document or a Product Disclosure
Statement,

 

must not exceed 5% of the total number of issued Shares in that class of the
Company as at the time of the offer.

 

10.   Filing the Offer Document with the ASIC

 

A copy of the Offer Document (which need not contain details of the offer
particular to the offeree such as the identity or entitlement of the offeree)
and each accompanying document must be provided to ASIC not later than 7 days
after the first provision of that material to the offerees.

 

11.   Compliance with Undertakings

 

The Company or an associated body corporate of the Company must comply with any
undertaking required to be made in the Offer Document by reason of the ASIC
Class Order 03/184.

 

12.   No Loan or Financial Assistance

 

Neither the Company nor any associated body corporate of it may offer offerees
any loan or other financial assistance for the purpose of, or in connection
with, the acquisition of the Shares to which the offer relates.



--------------------------------------------------------------------------------

13.   Contribution Plan

 

All deductions from wages or salary made in connection with participation in the
Plan must be authorised by the offeree on the same form of application which is
used in respect of the offer, or on a form that is included in or accompanies
the Offer Document.

 

Any contributions made by an offeree as part of the Plan must be held by the
Company in trust for the offeree in an account of an Australian bank (“Bank”)
which is established and kept by the Company solely for the purpose of
depositing contribution moneys and other money paid by offerees for the Shares
on offer under the Plan.

 

Any Australian offeree may elect to discontinue their participation in the Plan
at any time and as soon as practicable after that election is made, all money
deposited with the Bank in relation to that offeree including any accumulated
interest must be repaid to that offeree.

 

14.   Contribution Details

 

The Offer Document must state:

 

  (a) the name of the Bank where the offeree’s contributions for the purposes of
the Plan are held;

 

  (b) the length of time they may be held; and

 

  (c) the rate of interest payable (if any) on the contributions held in the
account.

 

*        *        *        *        *